DETAILED ACTION
Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/11/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment/Arguments
Claims 11-21 are pending. Claims 11, 12 and 13 are currently amended. Claim 21 is new. It appears that no new matter has been entered. The amendment to the specification has overcome the title objection; the amendments to the claims have overcome the 35 USC 112 second paragraph rejections and those rejections are withdrawn. 
In response to applicant's argument that Lenk and Mockenhaupt are nonanalogous art to one another, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, considering that both Lenk and Mockenhaupt deal with the problem addressed by the invention, (i.e. the claimed invention) and in particular each deals with sealing a fluid chamber from outside entrainment as well as to prevent fluid from escaping from the chamber, and also deal with the problem of sealing perimeter surfaces, it cannot be said that one of ordinary skill in the art of Lenk would not look to other pertinent art in the sealing field so as to attach or make secure such a seal, accordingly applicants argument cannot be found persuasive; furthermore, it should also be noted that both Lenk and Mockenhaupt deal with sealing in the automotive field and accordingly the broader analogous field of endeavor also applies, and one of ordinary skill in the art in the field of automotive valve and housing parts as seen in Lenk would have considered a gasket sealing connection as taught in Mockenhaupt for at least the purpose of providing a secure seal. 
Applicant appears to be arguing that Mockenhaupt does not teach the entire seal, but the primary reference Lenk teaches the first part, and the secondary teaching reference of Mockenhaupt teaches the second fixing part and applicant fails to adequately address the combination of the two. Accordingly, applicant argues against the references individually, and it is respectfully noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the office noted that the purpose for the combination of Lenk with Mockenhaupt was to provide a secure anchor to the seat of the metal sheet of Lenk as taught in Mockenhaupt. 
This action must be made final.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 11, 12, 13, 15-21  is/are rejected under 35 U.S.C. 103  as unpatentable over Lenk (US 2017/0298812) and further in view of Mockenhaupt (US 6039323).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lenk and/or Mockenhaupt as applied to claim 11and further in view of Lin (US 2013/0269599); 

Lenk discloses in claim 11: (see at least annotated figure 1 below)

    PNG
    media_image1.png
    869
    856
    media_image1.png
    Greyscale

 A valve (figure 1) comprising: a housing (11/48); a solenoid (at 10) arranged in the housing; a pin (32/68) that has a longitudinal axis (along 2002 at the centerline of the pin) and is movable by the solenoid; a piston (56/60) connected to the pin; a second housing part (76/82) that bears against the housing at a first end (top edge bears against housing 11/48) and which partially accommodates the piston (about 60), wherein a second end of the second housing part extends radially towards the longitudinal axis (part at 88 extends to the central longitudinal axis); and a seal (90) arranged between the second housing part 
Lenk does not disclose the following, Mockenhaupt teaches: (see at least partially annotated figures 3 and 8 below)


    PNG
    media_image2.png
    883
    901
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    491
    1199
    media_image3.png
    Greyscale

the seal surrounds a second end of the second housing part about an inner edge (at 12 figure 8 and also see figure 3) and undercuts the housing part (12) that also has recesses (via 30) and the seal (32) penetrates the recesses (at perforations 30 figure 3 and 4, where the elastomeric material is formed on the edge of the gasket and through the (i.e. at least 16 perforations shown in figure 2 as part of the entire perimeter of the gasket) about 32 or so perforations for the purpose of providing a secure anchor to the gasket metal and provide a seat at the edge of the metal sheet.); and it is also noted that Lenk’s upper end of the pin of 68 has a seal that surrounds the upper annular end thereof (elastomer 68 surrounds the body 58 at the upper end paragraph 0028 beginning sentences); 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to provide Lenk with perimeter perforations at the edge of the second housing (as taught in Mockenhaupt) for connecting the seal to the housing as taught in Mockenhaupt and Lenk, with the seal arranged thereon, there through and under cut there about as taught in Mockenhaupt (as well as arguably the top edge of the body 58 of Lenk) and to penetrate recesses or perforations as modified by Mockenhaupt where the elastomeric material as formed is on the edge of the sheet as taught in Mockenhaupt and/or Lenk’s body portion as discussed and extending through the at least 16 or so perforations as taught in Mockenhaupt and surrounding the inner edge as taught by Mockehaupt (see figure 8 as discussed above), all for the purpose of providing a secure anchor to the gasket metal and provide a seat at the edge of the metal sheet of Lenk as taught by Mockenhaupt. 
   
Lenk discloses (as modified for the reasons discussed above) in claim 12: The valve as claimed in claim 11, wherein the at least one undercut comprises at least one region formed by a radius (the radius of the annular housing, or the through perforations as modified by Mockenhaupt as discussed for the reasons above.)  

Lenk discloses (as modified for the reasons discussed above) in claim 13: The valve as claimed in claim 11, wherein the at least one undercut comprises at least one region has as least one of: at least one recess, 2 to 12 recesses, and 4 to 8 recesses (Lenk/Mochenhaupt discloses 16 which encompasses at least one recess).  

Lenk discloses (as modified for the reasons discussed above) in claim 14:  The valve as claimed in claim 11, wherein the seal is composed of an [necessary sealing material]; but Lenk does not disclose, although Lin teaches:  using a [fluorinated/]FKM rubber for the seal material (paragraph 0024, where the seal 43 of the valve is preferably a fluorinated rubber, for the purpose of for example providing adequate temperature resistance and fluid gas sealing.) 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize as taught by Lin for the sealing material of Lenk,a fluorinated rubber material for the purpose of for example providing adequate temperature resistance and fluid gas sealing of Lenk, especially considering that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended us as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
  
Lenk discloses (as modified for the reasons discussed above) in claim 15: The valve as claimed in claim 11, wherein the seal is vulcanized on the second housing part (the seal of 

Lenk discloses (as modified for the reasons discussed above) in claim 16:  The valve as claimed in claim 11, wherein the seal has a sealing lip (inner annular lip edge is able to flex axially when pressed by the piston) that acts in an axial direction. 

Lenk discloses (as modified for the reasons discussed above) in claim 17:  The valve as claimed in claim 11, wherein the second housing part is composed of at least one of (the forgoing considered an alternative grouping under MPEP 2131): metal (deep drawn metal, paragraph 0015), high-grade steel, and a chromium-nickel steel. 

Lenk discloses (as modified for the reasons discussed above) in claim 18: The valve as claimed in claim 11, wherein the second housing part is a deep-drawn part (paragraph 0015). 

Lenk discloses (as modified for the reasons discussed above) in claim 19:  The valve as claimed in claim 18, wherein the piston is at least one of: [a material that must be formed to maintain the shape during use); but Lenk does not explicitly disclose: the piston made of (the foregoing considered an alternative grouping under MPEP 2131): metal, high-grade steel, and a chromium-nickel steel; although Lenk does teach that the second housing part: is made of a metal sheet that is thermally resistant and is also deep drawn for production purposes: accordingly, 
	it would have been obvious to one of ordinary skill in the art at the time of filing of 

Lenk discloses (as modified for the reasons discussed above) in claim 20. The valve as claimed in claim 11, wherein the piston is a part (of the assembly); but Lenk does not explicitly disclose: the piston is a deep drawn part; although Lenk does teach that the second housing part: is made of a metal sheet that is thermally resistant and is also deep drawn for production purposes: accordingly, 
	it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize as arguably required for Lenk and as taught by Lenk’s second housing part, a sheet metal for the piston of Lenk that is thermally resistant and that is able to be deep drawn, for the purpose of providing for example a simple and cost effective well made piston part, where the part is further able to be thermally resistant.

Lenk discloses (as modified for the reasons discussed above) in claim 21: The valve as claimed in claim 11, wherein the at least one undercut is a recess defined in the second end of the second housing part that extends radially towards the longitudinal axis (under a broad reasonable interpretation of the claim language, the recess of Lenk of the end facing the longitudinal axis is formed via the inner surface of the edge of the undercut at 2004, and as modified above, the perforations 30 of Lenk/Mockenhaupt also extend from the outer radial edge of the perforation towards the inner radial edge in the radial direction towards the longitudinal axis 2002 as modified above.) 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571) 272-4881, Mary McManmon at (571) 272-6007 or Craig Schneider at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753